DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim elements “a selection reception unit”, “a text input reception unit”, “a storage control unit”, “a keyword input reception unit”, “an extraction unit”, “a display control unit”, “a specific operation reception unit”, “a print data generation unit” are limitations that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The specification discloses that the “a selection reception unit”, “a text input reception unit”, “a storage control unit”, “a keyword input reception unit”, “an extraction unit”, “a display control unit”, “a specific operation reception unit”, “a print data generation unit” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito ( US 20140092409) in view of De Munck et al. (US 20110255100).
Regarding claim 1, Ito teaches a template processing device (fig. 1)  comprising: 
a selection reception unit that receives selection of a template from available templates; 
a text input reception unit that receives an input of a text into the selected template (p0041: The key word which is appropriately selected by the operator among the created key words is applied to the template); 
a storage control unit that stores the selected template and a related text that is at least a part of the input text in a storage unit in association with each other (p0039: search key is applied to the template so as to be uploaded so that the other operator can easily search later); 

an extraction unit that extracts, from the storage unit, the template with which the related text corresponding to the input search keyword is associated (p0042: searching searches the template…) ; and 
a display control unit that displays the extracted template on a display unit as an available template (p0042: displaying the downloaded template on the display part 217) . Ito does not teach a selection reception unit that receives selection of a template from available templates; 
Ito does not teach a selection reception unit that receives selection of a template from available templates; a text input reception unit that receives an input of a text into the selected template.
De Munck teaches a selection reception unit that receives selection of a template from available templates (fig. 5i: selection c); a text input reception unit that receives an input of a text into the selected template (fig. 5i-j: save label as 101).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ito, and to include a selection reception unit that receives selection of a template from available templates; a text input reception unit that receives an input of a text into the selected template, in order to for user to rename the label.

Regarding claim 2, Ito in view of De Munck teaches the template processing device according to claim 1, further comprising: a specific operation reception unit that 
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 3, Ito teaches the template processing device according to claim 2, further comprising: a print data generation unit that generates print data (p0010: print label) , wherein the specific operation is a print instruction and the print data generation unit generates print data based on the selected template and the input text, according to the print instruction (p0006: search a target template). 

Regarding claim 4,  Ito teaches the template processing device according to claim 1, wherein the storage unit includes a first storage unit that is provided in the template processing device and stores the template and a template identification (ID) for identifying the template in association with each other and a second storage unit that is provided in an external device configured to communicate with the template processing device (p0010: set to a key word search target after being stored in the template server..) and stores the template ID and the related text in association with each other, the storage control unit stores the template ID of the selected template and the related text in association with each other in the second storage unit (p0010), and the extraction unit identifies, in the second storage unit, the template ID with which the related text corresponding to the input search keyword is associated, and extracts the template with .

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 20140092409) in view of De Munck et al. (US 20110255100) and Hales (US 20130184845).
Regarding claim 6, Ito teaches A print system (fig. 1) comprising: an information processing terminal (2 in fig. 1); and a tape printer (3 in fig. 1). Claim 6 recite similar limitations with claim 1, therefore it is rejection for the same reason as claim 1. Except receiving an input of a search keyword for searching the template; extracting, from the storage unit, the template with which the related text corresponding to the input search keyword is associated; and displaying the extracted template on a display unit as an available template.
Hales teaches receiving an input of a search keyword for searching the template; extracting, from the storage unit, the template with which the related text corresponding to the input search keyword is associated; and displaying the extracted template on a display unit as an available template (fig.10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ito in view of Munck, and to include receiving an input of a search keyword for searching the template; extracting, from the storage unit, the template with which the related text 

Regarding claim 7, The structural elements of apparatus claim 6 perform all of the steps of method claim 7. Thus, claim 7 is rejected for the same reasons discussed in the rejection of claim 6.

Claim 8 has been analyzed and rejected with regard to claim 6 and in accordance with Ito’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0010). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of De Munck as applied to claim 1 above, and further in view of Correa Bahnsen et al. (US 20210118048).
Regarding claim 5, Ito in view of De Munck does not teach the template processing device according to claim 1, wherein the storage control unit refers to dictionary data in which a plurality of terms are registered and stores a term that is included in the input text and is registered in the dictionary data in the storage unit as the related text. 
Correa teaches the template processing device according to claim 1, wherein the storage control unit refers to dictionary data in which a plurality of terms are registered and stores a term that is included in the input text and is registered in the dictionary data 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ito in view of Munck, and to include the template processing device according to claim 1, wherein the storage control unit refers to dictionary data in which a plurality of terms are registered and stores a term that is included in the input text and is registered in the dictionary data in the storage unit as the related text, in order to provide better user experience for search merchant in an online marketplace.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677